25234900
		



                                       
                             NUMBER 13-13-00697-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                                       
                     IN RE FIRST MERCURY INSURANCE COMPANY
                                       

                       On Petition for Writ of Mandamus.


                                     ORDER
                                       
                 Before Justices Rodriguez, Garza, and Perkes
                               Per Curiam Order
                                       
Relator, First Mercury Insurance Company, filed a petition for writ of mandamus in the above cause on December 13, 2013, requesting that we compel the trial court to vacate its order denying First Mercury's plea to the jurisdiction and to issue an order granting the plea.  Currently before the Court is First Mercury's "Motion to Stay Trial Court Proceedings During Pendency of Mandamus."  The motion is unopposed.  The motion to stay is GRANTED, and the trial court proceedings are ordered STAYED pending further order of this Court, or until the case is finally decided.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting temporary relief is effective until the case is finally decided.").  
IT IS SO ORDERED.		

									PER CURIAM

Delivered and filed the 10th
day of January, 2014.